Citation Nr: 9901764	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
status post anterior cruciate ligament reconstruction of the 
left knee, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to October 
1989.  He had approximately 4 year of unverified prior 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

This matter was previously before the Board in April 1998.  
At that time the Board remanded the case for additional 
development, including an examination in order to adequately 
assess the degree of functional loss caused by use due to 
pain and flare-ups as set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1994) and to address the issue of entitlement to 
service connection for traumatic arthritis of the left knee 
on a secondary basis.  Pursuant to the additional 
development, the RO, in August 1998, granted entitlement to 
service connection for degenerative joint disease of the left 
knee, which was assigned a separate 10 percent rating.  The 
RO also confirmed the 20 percent evaluation for the service 
connected status post anterior cruciate ligament 
reconstruction of the left knee disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The left knee disability is manifested by complaints of 
pain, swelling, and tightening without instability or 
locking.


CONCLUSION OF LAW

The schedular criteria for a rating evaluation greater than 
20 percent for status post anterior cruciate ligament 
reconstruction of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4; 
Diagnostic Code 5258, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim for an 
increased rating evaluation for his service connected status 
post anterior cruciate ligament reconstruction of the left 
knee is well grounded, in that he has presented a plausible 
claim.  38 U.S.C.A. § 5107(a) (West 1997);  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).   The Board also finds that 
no further development of the record is necessary before 
appellate disposition is completed.  Accordingly, the duty to 
assist has been met.

The veteran contends, in essence, that his current status 
post anterior cruciate ligament reconstruction of the left 
knee disability is more disabling than reflected by his 
current evaluation.  He asserts that he experienced pain and 
swelling of the left knee with decreased range of motion.  He 
indicated that the pain is so severe that he must remain off 
his leg at least three days per week.

The service medical records show that the veteran underwent 
reconstructive surgery on the left knee in November 1988.  
The veteran was originally granted entitlement to service 
connection for status post anterior cruciate ligament 
reconstruction of the left knee, by rating decision dated in 
December 1989, wherein a 10 percent rating evaluation was 
assigned.  By rating action dated in July 1996, the RO 
determined that the veteran is entitled to an increased 
evaluation of 20 percent.  The 20 percent rating has remained 
in effect since that time.  The United States Court of 
Veterans Appeals (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. The percentage ratings for each 
diagnostic code, as set forth in the VA Schedule for Rating 
Disabilities (Schedule), codified in 38 C.F.R. Part 4, 
represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  

The veteran received treatment at a VA outpatient clinic from 
March 1996 to May 1996 for left knee complaints.  The veteran 
underwent arthroscopic knee surgery on the left knee in March 
1996.  He received follow-up evaluations in March and April 
and May 1996.  A VA medical record dated in May 1996 reveals 
that the veteran presented with some pain in the left knee, 
but that it was better than before.  He indicated that it was 
still giving way some.  Physical examination revealed mild 
swelling and a range of motion of 10 to 115 degrees.  The 
examiner indicated that the veteran was to continue 
rehabilitation.

The veteran underwent a VA compensation examination in June 
1996.  The veteran indicated that his left knee collapsed 
about twice a month causing him to fall.  He also reported 
pain in the left knee almost continuously since his last 
surgery.  The examination showed that the left knee was 
tender and swollen.  There was 2+ edema of the left knee.  
There was no deformity or other impairments of the left knee, 
including subluxation, lateral instability, non-union or 
malunion.  Range of motion was flexion to 110 degrees, 
extension to zero degrees, rotation to zero degrees, 
abduction to zero degrees and adduction to zero degrees.  The 
diagnoses were postoperative open arthrotomy for 
reconstruction of the anterior cruciate ligament and 
postoperative arthroscopic surgery with removal of bone chips 
with residual pain, loss of motion and traumatic arthritis.

VA outpatient treatment records dated in December 1996 show 
that the veteran reported pain in the left knee upon 
extension.

The veteran underwent a VA compensation examination in June 
1998.  The examiner indicated that he had reviewed the entire 
claims file of the veteran prior to conducting the 
examination.  The veteran reported pain and swelling, but 
denied weakness, stiffness, heat and redness, instability, 
giving way, locking, fatigability, or lack of endurance.  He 
indicated that sometimes it feels too tight.  He stated that 
he used a Don-Joy brace at times, but did not use a cane or 
crutches.  He reported that the knee hindered his work as an 
air conditioning and break repair mechanic at times.  

Physical examination revealed that the motion of the left 
knee stopped where the pain begins.  There was no objective 
evidence of painful motion, no edema, effusion, instability, 
weakness, tenderness, redness, heat, or abnormal movement, 
and with slight guarding of movement.  For weight bearing 
joints, there was slight favoring of the left knee.  There 
were no callosities, breakdown of the shoe, or ankylosis.  
Range of motion of the left knee was flexion to 100 degrees 
and extension to zero degrees.  There were an 8 cm. lateral 
and a 7 cm. prepatellar nontender scars of the left knee.  
The knee was stable with anterior and posterior motion.  

The examiner provided a diagnosis of degenerative joint 
disease of the left knee with loss of motion and slight loss 
of function due to pain.  The examiner also concluded that 
there was very little visible manifestation of pain on 
movement and that the veteran really did not complain of pain 
at all.

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 and 5259 (1998).  Pursuant to Code 5258, 
a 20 percent evaluation is warranted when there is semilunar 
dislocated cartilage with frequent episodes of locking, 
pain, and effusion into the joint.  Pursuant to Code 5259, a 
10 percent evaluation is warranted where there is symptomatic 
removal of semilunar cartilage.  These are the highest 
evaluations under these diagnostic codes.

Diagnostic Code 5260 provides for an evaluation in cases 
where there is limitation of flexion of the leg.  When 
flexion is limited to 45 degrees, a rating of 10 percent is 
warranted.  When flexion is limited to 30 degrees, a rating 
of 20 percent is provided.  When flexion is limited to 15 
degrees, a rating of 30 percent is assignable.

Diagnostic Code 5261 provides for an evaluation based on 
limitation of extension of the leg.  When extension is 
limited to 10 degrees, a rating of 10 percent is provided.  
When extension is limited to 15 degrees, a rating of 20 
percent is provided.  When extension is limited to 20 
degrees, a 30 percent evaluation is warranted.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation and 
bilateral instability.  When slight, a rating of 10 percent 
is provided.  When moderate, a rating of 20 is provided.  
When severe a rating of 30 percent is provided.

To summarize, the recent VA examination showed that the 
veterans complaints were confined to pain and swelling.  
Additionally, he denied weakness, stiffness, heat and 
redness, instability, giving way, locking, fatigability, or 
lack of endurance.  The evaluation showed a slight guarding 
of movement joints, and slight favoring of the left knee on 
weight bearing.  However, there was no evidence of painful 
motion, n edema, effusion, instability, weakness, tenderness, 
redness, or heat.  Furthermore, the examiner commented that 
the visible manifestation of pain was very slight the loss of 
function and motion due to pain was slight.

The veteran is receiving the maximum rating evaluation 
permitted under Diagnostic Code 5258.  In order to be 
entitled to a higher rating the evidence, the veteran must 
show symptomatology under the criteria of a different 
Diagnostic Code provision.  
The recent VA examination does not show the presence of sever 
instability or subluxation which is required for a higher 
rating under Diagnostic Code 5257.  Additionally, the Board 
points out that any functional impairment resulting in 
limitation in the range of motion of the left knee is 
contemplated in the rating evaluation for traumatic 
arthritis.  Accordingly, it is the Boards judgment that a 
rating in excess of 20 percent for status post anterior 
cruciate ligament reconstruction of the left knee

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis for a 
higher evaluation.  Specifically, the evidence does not 
reflect that the degree of impairment resulting from the left 
knee disability more nearly approximates the criteria for the 
next higher evaluation pursuant to 38 C.F.R. § 4.7 (1998).  
The Board is also satisfied that the current medical evidence 
reflects the degree of functional impairment resulting from 
the left knee disability as contemplated in the DeLuca case. 
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule. 38 C.F.R. 
§4.3 (1998)


ORDER

Entitlement to an increased rating evaluation for status post 
anterior cruciate ligament reconstruction of the left knee is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
